Citation Nr: 0109549	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-07 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture and dislocation of the left hip, with degenerative 
arthritis, evaluated as 60 percent disabling, for a period 
prior to March 10, 2000.

2.  Entitlement to an increased evaluation for myositis 
ossificans of the left gluteal muscle secondary to trauma, 
currently evaluated as 10 percent disabling (protected).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1959 to 
September 1963 and from May 1964 to December 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that the appellant was awarded an increased 
evaluation for his service-connected residuals of a fracture 
and dislocation of the left hip, with degenerative arthritis, 
status post total hip arthroplasty, from 30 to 60 percent 
disabling, by a June 2000 hearing officer decision.  Because 
the appellant continues to disagree with the current rating 
assigned, the claim of an increased rating above 60 percent 
for this disability remains at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits is awarded).

On March 10, 2000, the appellant underwent a total 
arthroplasty of the left hip.  The June 2000 hearing officer 
decision assigned a 100 percent disability evaluation for the 
appellant's left hip disability from March 10, 2000, pursuant 
to 38 C.F.R. § 4.30 for surgical treatment necessitating 
convalescence, and from May 1, 2000, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5054, for one year following 
implantation of a prosthesis in the hip.  The decision adds 
that a 30 percent disability rating shall be effective from 
May 1, 2001.  The Board notes that, under Diagnostic Code 
5054, a 30 percent disability evaluation is the minimum 
rating for hip replacement.  The Board presumes that the 
appellant will undergo a VA examination to determine whether 
he is entitled to a higher rating from May 1, 2001, including 
an evaluation of any postsurgical scar.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2000).  The 
appellant is free to seek a higher rating at that time if he 
believes one is appropriate.

As requested by the appellant's representative in the January 
2001 appellant's brief, the appellant's claim of entitlement 
to compensation at the total rate based on individual 
unemployability, filed in February 2000, is referred to the 
RO for appropriate development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  Prior to a total hip arthroplasty on March 10, 2000, the 
residuals of a fracture and dislocation of the appellant's 
left hip, with degenerative arthritis, was manifested by an 
old subcapital left femoral neck fracture with severe post-
traumatic change of the left hip; no acute fracture was 
present, and the motion of the hip was limited, and the 
appellant experienced pain on motion.

3.  The appellant's myositis ossificans of the left gluteal 
muscle, secondary to trauma, is manifested by painful motion 
of the left hip.


CONCLUSIONS OF LAW

1.  The criteria for disability rating greater than 60 
percent prior to March 10, 2000, for residuals of a fracture 
and dislocation of the appellant's left hip, with 
degenerative arthritis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5010, 
5250, 5255 (2000).

2.  The criteria for a 10 percent disability rating for 
myositis ossificans of the left gluteal muscle have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 3.951(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.55, 4.59, 4.71a Diagnostic Codes 5003, 5023 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records indicate that in March 1966 the 
appellant was involved in an automobile accident in which he 
suffered a dislocation of his left hip.  The dislocation was 
manually reduced closed.  In May 1966 he underwent surgery to 
remove a large osteochondral loose body, part of the femoral 
head, from the hip joint.  X-ray examination, conducted in 
connection with a January 1967 Medical Board report, revealed 
an old defect in the posterosuperior aspect of the femoral 
head in the nonweight-bearing area.  Calcification was 
present in the posterosuperior joint capsule and/or the short 
external rotators.  There was mild myositis ossificans of the 
gluteal muscles near their origin on the ilium.  There was no 
evidence of avascular necrosis of the femoral head.  On 
examination, a well-healed scar was noted over the anterior 
aspect of the left hip.  There was no tenderness.  The 
appellant was discharged to full active duty.  In September 
1969, a Physical Evaluation Board recommended that the 
appellant was unfit to perform the duties of his rating 
because of his left hip disability.

VA medical records indicate that in May 1998 the appellant 
was issued a cane because of his arthritis of the left hip.

In June 1999 the appellant was treated as a VA outpatient.  
He reported that he was able to mow his lawn and perform 
exercises.  The examiner noted decreased range of motion in 
the left hip.  

At a June 1999 VA muscles examination, the appellant 
complained of sharp, stabbing pain in his left hip.  He also 
complained of weakness, stiffness, and swelling.  He reported 
instability and giving way.  He stated that any walking 
worsened the pain.  He took Motrin and rested for relief of 
pain.  He stated that he was not always able to mow his lawn 
or garden and that he was unable to stand for more than 30 
minutes, run, or jog.  He used a cane at all times for 
ambulation.  He stated that he had not worked since May 1978 
because of pain in his legs and left hip.  He stated that he 
had been employed by the United States Postal Service.  The 
examiner noted a scar on the appellant's left hip, which was 
about 20-centimeters long, one-centimeter wide, and darker 
than the surrounding skin.  It was shaped like a wide "C".  
The appellant had a slight deformity in his left hip with 
swelling.  No effusion was felt.  His left hip appeared to 
protrude more than his right hip.  The left hip was tender to 
palpation.  The appellant's gait was slow and unsteady.  He 
limped off both legs-his right knee and his left hip.  His 
feet were flat bilaterally weightbearing.  He was able to 
walk on his toes, walk on his heels, and, with great 
difficulty, squat.  The range of motion of his left hip was 
from zero to 60 degrees, actively and passively, with a large 
amount of pain.  Extension was from zero to 25 degrees.  
Adduction was from zero to 20 degrees.  Abduction was from 
zero to 30 degrees.  External rotation was from zero to 15 
degrees.  Internal rotation was from zero to ten degrees.  
All motions produced pain.  The examiner diagnosed 
chondromalacia of the left knee and history of trauma to the 
left leg, left hip with persistent post-traumatic pain and 
decreased range of motion.  X-ray examination of the 
appellant's left hip showed an old subcapital left femoral 
neck fracture with severe post-traumatic change of the left 
hip.  Hypertrophic spur formation, sclerosis, and subchondral 
cystic change were seen.  There was no acute fracture or 
dislocation.

X-ray examination of the appellant's left hip in February 
2000 showed an old subcapital left femoral neck fracture with 
severe post-traumatic change of the left hip.  Bony 
hypertrophic change, sclerosis, and subchondral cysts were 
seen.  There was an irregular contour of the femoral head 
with severe narrowing of the left hip joint space, consistent 
with avascular necrosis.  There was no acute fracture or 
dislocation.

In February 2000 the appellant related that despite the 
limitations of his left hip he was able to mow his lawn, 
garden, and walk daily between 50 yards and one mile.  The 
degenerative joint disease in his hip was described as 
severe.

In March 2000 the appellant underwent a left total hip 
arthroplasty.  The postoperative diagnosis was traumatic 
arthritis of the left hip.  A 100 percent disability 
evaluation was assigned the appellant's left hip disorder, 
effective from March 10, 2000, until May 1, 2001.

At a September 13, 2000 hearing, the appellant testified that 
when he filed his claims for increased disability ratings in 
1999 he experienced pain in his left hip while standing.  He 
added that walking across an uneven surface, such as a gravel 
parking lot, was almost impossible for him to accomplish.  He 
stated that the pain was not relieved by medication.  He 
explained that his physician advised him to have hip 
replacement surgery.  He stated that since the surgery he had 
been unable to bend his hip beyond 90 degrees.  He related 
that he used crutches for 3 months after the surgery and 
still regularly used a cane or a crutch.  He stated that the 
surgery had relieved much of his pain.  He stated that he 
still had some muscle pain in the buttocks area.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 2000) 
(to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 38 C.F.R. 
§ 3.103 (2000).  In this case, there is no indication of 
additional relevant records that the RO has failed to obtain.  
The appellant was notified of the symptomatology necessary 
for increased evaluations for higher evaluations of his 
disabilities through the issuance of a statement of the case 
and a supplemental statement of the case, and the RO arranged 
for a VA examination of the appellant.  VA treatment records 
were obtained, and there is no indication that there is 
additional medical information to be obtained with respect to 
entitlement to a rating in excess of 60 percent prior to the 
assignment of a 100 percent rating based on hospitalization 
and convalescence.  No further assistance is necessary to 
substantiate the appellant's claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding 
that the duty to assist includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) 
(holding that, where the evidence of record does not reflect 
the current state of the veteran's disability, a VA 
examination must be conducted).  Having determined that the 
duty to assist has been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2000); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2000).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

Regarding musculoskeletal disabilities, such as the 
appellant's left hip disabilities, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2000).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.59; see DeLuca, 8 Vet. App. 
202; see also Johnson v. Brown, 9 Vet. App. 7 (1996); 
VAOPGCPREC 36-97 (December 12, 1997).

1.  Residuals of a fracture and dislocation of the left hip, 
with degenerative arthritis

The appellant's service-connected residuals of a fracture and 
dislocation of the left hip, with degenerative arthritis were 
evaluated as 60 percent disabling under Diagnostic Code 5010-
5255 prior to the assignment of a 100 percent rating from the 
time of surgery in March 2000 until May 1, 2001.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2000).  The hyphenated 
diagnostic code in this case indicates that traumatic 
arthritis under Diagnostic Code 5010 is the service-connected 
disorder, and impairment of the femur under Diagnostic Code 
5255 is a residual condition.

A 60 percent disability rating under Diagnostic Code 5255 
requires either fracture of the surgical neck of the femur, 
with a false joint, or a fracture of the shaft or anatomical 
neck of the femur, with nonunion, without loose motion, and 
with weightbearing preserved with the aid of a brace.  An 80 
percent disability evaluation requires a spiral or oblique 
fracture of the shaft or anatomical neck of the femur, with 
nonunion and loose motion.

Although the appellant's service medical records indicate 
that the femoral head was fractured rather than the surgical 
or anatomical neck of the femur, recent x-ray examination of 
the appellant's left hip revealed an old subcapital left 
femoral neck fracture; nevertheless, the medical evidence 
does not show nonunion of the fracture of the left femur.  
Although recent x-ray examinations showed an old fracture, 
they did not show any acute fracture.  Further, prior to his 
surgery, the appellant did not have any loose motion, and he 
was able to bear weight on his left hip with the assistance 
of a cane.  Therefore, the criteria for an increased rating 
under this diagnostic code have not been met.

A higher disability evaluation is also available under 
Diagnostic Code 5250, which provides a 70 percent disability 
rating for intermediate ankylosis of the hip and a 90 percent 
disability rating for unfavorable ankylosis of the hip with 
the foot not reaching the ground and crutches necessitated.  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has defined ankylosis as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  The 
medical evidence establishes that the appellant does not have 
ankylosis of the left hip, and a rating under this code would 
be inappropriate.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain.  Although the appellant has pain on motion, the Board 
finds that a 60 percent disability rating considers the 
appellant's functional loss, pain, and weakness resulting 
from the residuals of a fracture and dislocation of his left 
hip, with degenerative arthritis.

It is noted that the appellant has a scar on his left hip 
from the surgery during service.  Additional disability 
evaluations are available for scars that are disfiguring; are 
poorly nourished, with repeated ulceration; are tender and 
painful on objective demonstration; or cause any limitation 
of function.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) (holding that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (2000).  However, the appellant is not entitled to 
additional disability ratings for his service-connected scar 
because the scar is not located on the appellant's head, 
face, or neck, and there is no evidence that the scar is 
tender or that it limits the function of the appellant's hip 
or thigh.  Service medical records indicate that the scar 
healed well.  Accordingly, the preponderance of the evidence 
is against assigning a separate evaluation for the 
appellant's scar.


2.  Myositis ossificans of the left gluteal muscle secondary 
to trauma

Under Diagnostic Code 5023, myositis ossificans is rated on 
limitation of motion of affected parts as degenerative 
arthritis.  Degenerative arthritis is rated on the basis of 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

However, the limitation of motion of the appellant's hip is 
considered already in the rating for the residuals of a 
fracture and dislocation of his left hip, with degenerative 
arthritis.  The Board notes that disability from injuries to 
the muscles, nerves, and joints of an extremity may overlap 
to a great extent, and the evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2000).  However, the Board notes that the appellant's 
service connected myositis ossificans of the left gluteal 
muscle has been rated as 10 percent disabling since 1969.  
Because it has been in effect for more than 20 years, it is 
protected at this level.  38 C.F.R. § 3.951(b) (2000).

Accordingly, the Board finds that the appellant is not 
entitled to an evaluation in excess of the current protected 
10 percent evaluation for the service connected myositis 
ossificans of the left gluteal muscle.  Because the weight of 
the evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.3 (2000).

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that this aspect of 
the appellant's disability is essentially manifested by pain.  
Although the appellant testified that he has muscle pain in 
his buttocks, the Board finds that the 10 percent disability 
rating considers the appellant's functional loss, pain, and 
weakness resulting from his myositis ossificans of the left 
gluteal muscle.

3.  Extraschedular consideration

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2000).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2000).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for greater impairment due to thigh, hip, and 
femoral disabilities; however, the medical evidence reflects 
that those manifestations are not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  Although the appellant has 
been hospitalized for replacement of his left hip, this 
hospitalization is not shown to have been for symptoms so 
unusual as to render impractical the schedular rating 
criteria providing ratings from noncompensable to 100 percent 
for hip disabilities.  Indeed, the appellant has been granted 
a 100 percent disability evaluation for the left total hip 
arthroplasty, effective until May 1, 2001.

It is undisputed that the appellant's service-connected 
disabilities have an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2000).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) (1) is not warranted.








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased evaluation for residuals of a 
fracture and dislocation of the left hip, with degenerative 
arthritis, evaluated as 60 percent disabling, for a period 
prior to March 10, 2000, is denied.

Entitlement to an increased evaluation for myositis 
ossificans of the left gluteal muscle, currently evaluated as 
10 percent disabling (protected), is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 


